                                               WWW.MKCLAWGROUP.COM
                                          LAW OFFICES OF MICHAEL K. CHONG, LLC

            NEW YORK:                                  FORT LEE:                                 HOBOKEN:
  1250 BROADWAY, 36TH FL. STE. 300           2 EXECUTIVE DRIVE, STE. 240                300 HUDSON STREET. STE. 10
    NEW YORK, NEW YORK 10001                  FORT LEE, NEW JERSEY 07024                HOBOKEN, NEW JERSEY 07024
         (212) 726-1104                             (201) 947-5200                           (201) 708-6675
       FAX (212) 726-3104                        FAX (201) 708-6676                        FAX (201) 708-6676

                                                * Please Reply to: FORT LEE           EMAIL: MKC@MKCLAWGROUP.COM




                                                January 17, 2020
Via ECF; Total Pages: 1              Defendants' Letter-Motion to adjourn the Initial Conference scheduled for Monday, February
Hon. Sarah L. Cave, U.S.M.J.         3, 2020 (ECF No. 18) is GRANTED. The Initial Conference is rescheduled to Monday, February
United States District Court         10, 2020 at 10:00 am. The parties' Report of Rule 26(f) Meeting and Proposed Case
Southern District of New York        Management Plan is due by Monday, February 3, 2020. The Clerk of Court is respectfully
500 Pearl Street                     directed to close ECF No. 18.
New York, NY 10007
                                     SO-ORDERED 1/21/2020

               Re:      Rodriguez et al v. Celtic Services NYC Inc. et al
                        Docket No.: 1:19-cv-04777-ALC-SLC

Dear Judge Cave:

        This office represents Defendants in the above referenced matter. An initial conference is
currently scheduled for February 3, 2020 at 12:00 p.m. I respectfully request an adjournment to an
alternate date that is most convenient for the Court. I have another matter scheduled for that date which
cannot be rescheduled.

      I have conferred with Plaintiffs’ counsel, and he consents to this adjournment request. The parties
submit February 6, 2020- in the morning, February 10, 2020, and March 2, 2020, for the court’s
consideration for rescheduling. This is the first request for adjournment in this matter.

       Thank you for your consideration and kind courtesies in addressing this matter.




                                                                     Respectfully submitted,

                                                                     Michael K. Chong
                                                                     Michael K. Chong, Esq.

MKC/kr
cc: James Patrick Peter O'Donnell, Esq. (via ECF)
